Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10, drawn to a system for refining an edge of a tool, could be searched in CPC: B24B3+ and USPC: class 451, 29, 72, with an additional unique text search and unique examination “treating or refining or coating or grinding…an edge of a tool”. This can be search in a non-cutting edge tool.
Group II. Claims 11-22, drawn to a method of refining or sharpening a cutting edge of a tool, could be searched in CPC: B24B3/36, 46, , 50, 60 and class 30, 83, 225, 76 with an additional unique text search and unique examination “treating or refining or grinding or sharpening…a cutting edge of a tool”.
The inventions are independent or distinct, each from the other because claims to the different groups recite the mutually exclusive characteristics of such groups. In addition, these groups are not obvious variants of each other based on the current record.
Inventions Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process as claimed in the group II can be used to practice on a cutting edge of a tool. Conversely, the apparatus as claimed in the group I can be used to refine or practice any tool’s edge without a cutting edge. 
Thus, the inventions groups I and II do not overlap in scope and they are considered to be mutually exclusive.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate statues in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries). See the discussion above.

A call was made to Applicant, Joseph Sebolt  and Ryan Zawada on 05/12/2022 to request an oral election to the above restriction requirement, Applicant’s election without traverse of group I, corresponding claims 1-10 is acknowledged and examined below. Claims 11-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract contains “the present disclosure relates…” should be avoided. 
The lengthy specification (23 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, line 4 “a tool” should read –the tool—and claim 9 “an edge of a tool” should read –the edge of the tool--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 6 limitation “a securing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
First, "mechanism" is a generic substitute for “means”; second, the "mechanism" is modified by functional language including “operative to secure the fence to the angle fixture”; and third, the "mechanism" is not modified by sufficient structure to perform the recited function because "securing" preceding mechanism describes the function, not the structure of the mechanism.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 the language “comprising” is unclear whether it refers to the tool or the system.
Claim 1, lines 2-5 “two body portions…a first body portion…a second body portions” are unclear whether the first and second body portions refer to the two body portions or additional body portions.
Claim 1, lines 2-4 the phrase “…operative to apply a force to a tool” is vague. As the phrase is written, it is unclear where the force is formed and applied to the tool. See MPEP § 2172.01.  The omitted structural cooperative relationships are a screw 24 including a rotation cap 24C for adjusting the first and second body portions to apply force to hold the tool.
Claim 1, lines 11-14 the limitations “an angle fixture…at least one angle aperture…at least one lock… ”, as the claim is written, the limitations are unclear whether these limitations belong to the system or the guide.
Claim 1, lines 6-7 “at least one contact point on the first body portion; at least one point on the second body portion” is unclear what the “point or points” is contacted with.
Claim 2 “a body” is unclear whether it refers to the body of the angle fixture in claim 1 or an additional body of the angle fixture.
Claim 4 recites “the at least one wheel…the at least one wheel”. There is insufficient antecedent basis for these limitations in the claim. These recitations are indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. 
Examiner notes that there is only one wheel on the first body portion at the time. Claim 3 requires the wheels are on interior sides, respectively and the claim 4, depending claim 3, requires the wheels are on exterior sides, respectively , thus, it is confusing and conflicts claim 3 because only one wheel mounts on its body portion at the time. 
Claim 5 recites “the at least one wheel…the at least one wheel”. There is insufficient antecedent basis for these limitations in the claim. These recitations are indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. Claim 5, line 2 “wheels” are unclear and confusing where these wheels are from. Are these wheels being additional wheels or the wheels on the first and second body portions, respectively?
 Claim 6 recites “the fence”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures.
Claim 10, “a plurality of micro bevel apertures” is unclear and has two issues. First, what is the language “bevel” relative to? Is the aperture being beveled? Second, the language “micro” is referring to size of the aperture, right? Looking at Applicant’s Figure 6, it appears that both apertures 36A-G and 38A-G are substantial same. Thus, the limitation is unclear.  
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dovel et al (US 8388413) hereinafter Dovel.
Regarding claim 1, as best understood, Dovel shows a system (Figures 1-26) for refining an edge of a tool (chisel), wherein the system comprises: a guide (100, Figure 11) and an angle fixture (150, Figure 5),
wherein the guide has first and second body portions(134, 136, Figure 4), a first interior side on the first body portion opposed by a second interior side on the second body portion operative to apply a force to a tool desired to be refined via a threaded shaft (142); 
at least one contact point (points on a wheel 108, Figure 4 that contact an abrasive surface 190, Figure 11) on the first body portion; at least one contact point on the second body portion (points on a second wheel 108, Figure 4 that contact an abrasive surface, Figure 11); 
wherein the at least one contact point on the first body portion and the at least one contact point on the second body portion are operative to support the tool while being refined (Figure 11); and 
wherein the angle fixture comprises at least one angle aperture (178, Figures 8-10) within a body of the angle fixture; and at least one lock (peg 176) operative to nest in one of the at least one angle aperture to set an angle to refine the edge of the tool (Figure 8-10).
Regarding claim 3, Dovel that the at least one contact point on the first body portion is located on the first interior side (the wheel is facing or within a recess as seen in Figure 17B) and is a wheel (the wheel 108, Figure 4) and the at least one contact point on the second body portion is located on the second interior side is a wheel (Figure 4). What is constitution of “interior side” in this case?
Regarding claim 4, as best understood, Dovel shows that the wheel on the first body portion is located on an exterior side of the first body portion and the wheel on the second body portion is located on an exterior side of the second body portion. (See Figure 18, both wheels 108 are facing outside of the body portions 134, 136, respectively) and what is constitution of “an exterior side” in this case?
Regarding claim 5, as best understood, Dovel shows the wheel on the first body portion and the wheel on the second body portion are selectively disengagable between the first interior side and a first exterior side and the second interior side and a second interior side, respectively (both wheels 108 are facing outside of the body portions 134, 136 and mounted thereon via screws as seen in Figures 3, 11 and 13, respectively. Thus, the wheels are capable of selectively disengagable between the first interior side and the first exterior side and the second interior side and the second interior side, respectively. Also, see claims 3-4 above for the interior and interior sides).
Regarding claim 6, as best understood, Dovel shows a securing mechanism (there is a connection mechanism between the abutment 108, 182, 184 and the peg 174,  Figure 6) operative to secure a fence (Applicant loosely claims a fence without providing any guidance to help readers to understand the fence, therefore, the abutment meets the “fence” limitation) to the angle fixture (Figures 8-10). 
Regarding claim 7, Dovel shows a rotatable screw (142) in connection with the first interior side and second interior side operative to adjust a distance between the first interior side and second interior side by rotating the rotatable screw (Figures 9-10).
Regarding claim 8, Dovel shows at least one post (138, 140), said at least one post operative to be inserted into at least one aperture on the first interior side and second interior side (Figure 3).
Regarding claim 9, Dovel shows an angle gauge (156, Figure 5) operative to check angles of the edge of the tool.
Regarding claim 10, Dovel shows that the at least one angle aperture comprises:
a plurality of angle apertures(right apertures where 25, 30, 35, 40, 45, 50, 60 degrees are small spaced to each other for smaller bevel angles, Col. 5, lines 15-26); and
a plurality of micro bevel apertures (Figure 5, left apertures where 15, 20, 25, 30 degrees that are largely spaced to each other, Col. 5, lines 15-26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dovel in view of McCubbin (US 2740241).
Regarding claim 2, Dovel shows all of the limitations as stated above except a track channel on a top side of the angle fixture and a fence operative to move along the track channel.
McCubbin shows a system (Figures 1-4) for refining a cutting edge of a blade (25), wherein the system includes an angle fixture (gage plate 27, Figure 7) that has a track channel (slot 31) on top side of the angle fixture and a fence (32) operative to move along the track channel (Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Dovel to have a track channel on a top side of the angle fixture and a fence operative to move along the track channel, as taught by McCubbin, in order to allow the fence to be easily adjusted and prevent losing any part since the bar is mounted on the angle fixture.
Regarding claim 6, it is an alternative rejection, the modified system of Dovel shows a securing mechanism (a bolt 30,  Figure 7 of McCubbin) operative to secure the fence (bar 32). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dovel in view of Green (US 2005/0246906).
Regarding claim 5, if one was argued that the Dovel’s wheels are not selectively disengagable between the first interior side and the first exterior side and the second interior side and the second interior side, respectively, then see Greene’s reference.
Greene shows a carriage (Figures 1-3) having wheels (26) that can be easily removed for interchangeable and replaceable wheels (Para. 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Dovel to have the wheels to be selectively disengagable between the first interior side and the first exterior side and the second interior side and the second interior side, respectively, or to be easily removed for interchangeable and replaceable wheels, as taught by Greene, in order to allow the wheels to be easily removed for interchanging and or replacing wheels if it is needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/17/2022